AO 245B,(Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                        Page 1of1
                                                                                                                                                          /()
                                         UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                         v.                                        (For Offenses Committed On or After November 1, 1987)


                        Daniel Tolentino-Velasco                                   Case Number: 2:19-mj-8478

                                                                                   Federal Defenders
                                                                                   Defendant's Attorney


REGISTRATION NO. 02028151                                                                                                    ;-...:>
                                                                                                                             c::::.:>
                                                                                                                             ••'.:>
THE DEFENDANT:                                                                                                               -q         :.,
 IZl pleaded guilty to count(s) 1 of Complaint                                                                               [ri
 0 was found guilty to count(s)                                                                 ~
     after a plea of not guilty.                                                                "          .;
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the followingloffel}se(<S):
                                                                                                 .c:-   ..                      ..
Title & Section            Nature of Offense                                              Count-'Nuniier(s)
                                                                                           1     I<> ::.~
8:1325(a)(2)               ILLEGAL ENTRY (Misdemeanor)

 0 The defendant has been found not guilty on count(s)                        ~~~~~~~~~~~~~~~~~~




 0 Count(s)                                                                         dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                   )SJ   TIME SERVED                           0                                        days

 IZl Assessment: $10 WAIVED IZl Fine: WAIVED
 IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 0 Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.



                       /4/:,                     _FILED
Received          ..   '-:-~!/)/
                          ./.'/                /r -FEB .2 0 2019
              DUSM
                                                                              ONORABLE RUTH B~UDEZ MONTENEGRO
                                              CU'Hk', uc; '.>:~oTRJCT COURT
                                                                               ITED STATES MAGISTRATE JUDGE
                                     ~~u~~f-H:1_:~~~ '.~~'.c ~~~~~P~~¢

Clerk's Office Copy                                                                                                                 2:19-mj-8478
